Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse November 23, 2011 Translations of Interviews with Dominique Cerutti, NYSE Euronext Deputy CEO, and Mark MacGann, NYSE Euronext Senior Vice President, Head of European Government Affairs and Public Advocacy: Article from L’Echo, 23/11/2011 Merger of Deutsche Börse and NYSE Euronext hinges on EC approval Interview by Jennifer Nille The merger between Deutsche Börse and NYSE Euronext is moving slowly, caught in the hands of the European Commission. And a green light from the Commission is required for the alliance that will create the world’s largest stock exchange. At the beginning of October, the Commission sent the two future partners its statement of objections, which centre on their respective derivatives markets. Following hearings with the Antitrust Commission at the end of October, the candidates decided to divest certain activities linked to their derivatives market. On Thursday, they announced they were prepared to sell a string of assets in the derivatives segment, including Bclear, the clearing house operated by Liffe, owned by NYSE Euronext. They also want to open their client base up to competition for any new contracts launched. Dominique Cerutti, President and deputy CEO of NYSE Euronext, agreed to an interview to review key points in the process. During your hearings with the Commission, opponents raised objections to your merger. Can you tell us more about those? The opponents are primarily our historical competitors: some regulated stock exchanges and alternative trading platforms, but also several investment banks and brokers that trade in OTC derivatives. The Anglo-American press says that the proposals you’ve just announced are inadequate. How do you respond to that? We are awaiting the Commission’s response to our proposals, which we think are significant and structural (editor’s note: the Commission will release its decision by 23 January 2012 at the latest). These proposals are aimed at responding to their concern without affecting the industrial logic that is driving our merger. As you have seen, these proposals are neither punitive nor spectacular; they are formulated to address concerns identified surrounding our merger. We want to demonstrate that if the merger goes through, we will not hold a monopoly position in certain segments. Is the European Commission now the greatest obstacle to your merger? We are following the standard procedure, and European Commission approval is an important step.
